CONSULTING AGREEMENT

 

This Consulting Agreement (the "Agreement"), effective as of this 19h day of
November 2004 (the "Effective Date") is entered into by and between, XXR
Consulting, Inc. (herein referred to as the "Consultant") and Integrated
Environmental Technologies, (herein referred to as the "Company").

 

RECITALS

 

WHEREAS, Company desires to engage the services of Consultant to consult, assist
and advise the Company in identifying investor relations and/or public relations
and/or market relations organizations to be utilized by the Company and
assisting the Company with such investor relations and/or public relations
and/or market relations organizations which are engaged by the Company;

 

NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements hereinafter set forth, the parties hereto covenant and agree as
follows:

 1. Term of Consultancy. Company hereby agrees to retain the Consultant to act
    in a consulting capacity to the Company, and the Consultant hereby agrees to
    provide services to the Company commencing on the Effective Date and ending
    6 months from the Effective Date unless terminated pursuant to Section 8 of
    this Agreement.

 2. Services. During the term of this Agreement, Consultant's services may
    include, but will not necessarily be limited to providing the following
    services on behalf of and for the benefit of the Company:

>  A. Analyze Company's needs with respect to public relations and/or investor
>     relations and/or market relations.
> 
>  B. Oversee and facilitate, for the benefit of the Company, any and all
>     investor relations and/or public relations and/or market relations
>     organizations which are engaged by the Company;
> 
>  C. Consult and assist the Company in developing and implementing appropriate
>     plans and means for presenting the Company and its business plans,
>     strategy and personnel to the financial community.
> 
>  D. Assist and advise the company with respect to its relations with brokers,
>     dealers, analysts, and other investment professionals.
> 
>  E. Otherwise perform as the Company's consultant for public relations and/or
>     investor relations and/or market relations.
> 
>  F. Short and long term strategic planning.

--------------------------------------------------------------------------------

>  G. Short term crisis management.
> 
>  H. Short and long term marketing.
> 
>  I. Meeting with/selecting qualified companies for joint business ventures.
> 
>  J. Contracting and interviewing qualified accounting firms and legal counsel.
> 
>  K. Recruitment selection of key executives and staff
> 
>  L. Internet and website design.
> 
>  M. Recommending and identifying of board members, with all such services (the
>     "Services") on the terms and subject to the condition set forth herein.

 3. Allocation of Time and Energies. The Consultant hereby promises to perform
    and discharge faithfully the responsibilities, which may be assigned to the
    Consultant from time to time by the officers and duly authorized
    representatives of the Company under this Agreement. Consultant and staff
    shall diligently and thoroughly provide the consulting services required
    hereunder. Although no specific hours-per-day requirement will be required,
    Consultant and the Company agree that Consultant will perform the duties set
    forth herein above in a diligent and professional manner.

 4. Remuneration. As full and complete compensation for services described in
    this Agreement, the Company shall compensate Consultant as follows:

4.1    For undertaking this engagement and for other good and valuable
consideration, the Company agrees to cause to be delivered to the Consultant
1,150,000 shares of the Company's restricted Common Stock, which shall be
subject to registration on a "Piggy-Back" basis into the Company's next
registration statement. The Company understands and agrees that Consultant has
foregone significant opportunities to accept this engagement. The shares of
Common Stock issued as a Commencement Bonus, therefore, constitute payment for
Consultant's agreement to consult to the Company and are a nonrefundable,
non-apportion able, and non-ratable retainer; such shares of common stock are
not a prepayment for future services. If the Company decides to terminate this
Agreement after entered into for any reason whatsoever, it is agreed and
understood that Consultant will not be requested or demanded by the Company to
return any of the shares of Common Stock paid to it as Commencement Bonus
hereunder. Further, if and in the event the Company is acquired in whole or in
part, during the term of this Agreement, it is agreed and understood Consultant
will not be requested or demanded by the Company to return any of the shares of
Common Stock paid to it hereunder. It is further agreed that if at any time
during the term of this agreement, the Company or substantially all of the
Company's assets are merged with or acquired by another entity, or some other
change occurs in the legal entity that constitutes the Company, the Consultant
shall retain and will not be requested by the Company to return any of the
shares of Common Stock.

--------------------------------------------------------------------------------

4.2 With each transfer of shares of Common Stock to be issued pursuant to this
Agreement (collectively, the "Shares"). Company shall cause to be issued a
certificate representing the Common Stock and a written opinion of counsel for
the Company stating that said shares are validly issued, fully paid and
non-assessable and that the issuance and eventual transfer of them to Consultant
has duly authorized by the Company. Company warrants that all Shares issued to
Consultant pursuant to this Agreement shall have been validly issued, fully paid
and non-assessable and that the Company's board of directors shall have duly
authorized the issuance, and any transfer of them to Consultant.

 5. Non-Assign ability of Services. Consultant's services under this contract
    are offered to Company only and may not be assigned by Company to an entity
    with which Company merges or which acquires the Company or substantially all
    of its assets. In the event of such merger or acquisition, all compensation
    to Consultant herein under the schedules set forth herein shall remain due
    and payable, and any compensation received by the Consultant may be retained
    in the entirety by Consultant, all without any reduction or pro-rating and
    shall be considered and remain fully paid and non-assessable.
    Notwithstanding the non-assign ability of Consultant's services, Company
    shall assure that in the event of any merger, acquisition, or similar change
    of form of entity, that its successor entity shall agree to complete all
    obligations to Consultant, including the provision and transfer of all
    compensation herein and the preservation of the value thereof consistent
    with the rights granted to Consultant by the Company herein, and to
    Shareholders.

 6. Indemnification. The Company warrants and represents that all oral
    communications, written documents or materials furnished to Consultant by
    the Company with respect to financial affairs, operations, profitability and
    strategic planning of the Company are accurate and Consultant may rely upon
    the accuracy thereof without independent investigation. The Company will
    protect, indemnity and hold harmless Consultant (including its officers,
    directors, employees and agents) against any claims or litigation including
    any damages, liability, cost and reasonable attorney's lees as incurred with
    respect thereto resulting from Consultants communication or dissemination of
    any said information, documents or materials. Company further agrees to
    protect, indemnity and hold harmless Consultant (including its officers,
    directors, employees and agents) against any claims or litigation including
    any damages, liability, cost and reasonable attorney's fees as incurred with
    respect thereto resulting from any and all breaches by Company and/or
    Company's officers, directors, employees, agents, and any and all market
    relations, public relations and investor relations organizations introduced
    to Company by Consultant and subsequently engaged by Company, including
    misrepresentations and/or omission of fact and from any and all violations
    of applicable laws and regulations.

--------------------------------------------------------------------------------

 7.  Representations. Consultant represents that it is not required to maintain
     any licenses and registrations under federal or any state regulations
     necessary to perform the services set forth herein. Consultant further
     acknowledges that it is not a securities Broker Dealer or a registered
     investment advisor and is not and will not perform any tasks, which require
     Consultant to be licensed as such. Company acknowledges that, to the best
     of its knowledge, that it has not violated any rule or provision of any
     regulatory agency having jurisdiction over the Company. Company
     acknowledges that, to the best of its knowledge, Company is not the subject
     of any investigation, claim, decree or judgment involving any violation of
     the SEC or securities laws. Both Company and Consultant acknowledge that
     Company is under no obligation to follow and/or act in accordance with the
     recommendations made by Consultant in connection with this Agreement.
     Company represents that its decision to not act in accordance with
     Consultant's recommendations in no way effects Company's obligations as set
     forth in Section 4 et. Seq. hereinabove. Company acknowledges that it
     remains responsible to perform any and all additional due diligence it
     deems necessary and appropriate respecting the investor relations, market
     relations and public relations organizations introduced to it by
     Consultant. Company further represents and acknowledges that Consultant is
     not responsible and not liable for the actions taken by those investor
     relations, market relations and public relations organizations that are
     introduced to it by Consultant and subsequently engaged by Company.

 8.  Termination. This Agreement may be terminated by Consultant during the Term
     hereof by notice to the Company in the event that the Company shall have
     provided materially inaccurate or misleading information, of any type or
     nature, to the Consultant, or failed or been unable to comply in any
     material respect with any of the terms, conditions or provisions of this
     Agreement on the part of the Company to be performed, complied with or
     fulfilled within the respective times, if any, herein provided for, unless
     compliance therewith or the performance or satisfaction thereof shall have
     been expressly waived by Consultant in writing. Any termination of this
     Agreement pursuant to this Section 8 shall be without liability of any
     character (including, but not limited to, loss of anticipated profits or
     consequential damages) on the part of the Company, except that the Company
     shall remain obligated to pay the fees, other compensation and costs
     otherwise to be paid, as set forth in Sections 4 and 5 hereof.

 9.  Legal Representation. The Company acknowledges that independent legal
     counsel in the preparation of this Agreement has represented it. Consultant
     represents that it has consulted with independent legal counsel and/or tax,
     financial and business advisors, to the extent the Consultant deemed
     necessary.

 10. Status as Independent Contractor. Consultant's engagement pursuant to this
     Agreement shall be as independent contractor, and not as an employee,
     officer or other agent of the Company. Neither party to this Agreement
     shall represent or hold itself out to be the employer or employee of the
     other. Consultant further acknowledges the consideration provided
     hereinabove is a gross amount of consideration and that the Company will
     not withhold from such consideration any amounts as to income taxes, social
     security payments or any other payroll taxes. All such income taxes and
     other such payment shall be made or provided for by Consultant and the
     Company shall have no responsibility or duties regarding such matters.
     Neither the Company nor the Consultant possesses the authority to bind each
     other in any agreements without the express written consent of the entity
     to be bound.

--------------------------------------------------------------------------------

 11. Waiver. The waiver by either party of a breach of any provision of this
     Agreement by the other party shall not operate or be construed as a waiver
     of any subsequent breach by such other party.

 12. Notices. Any notices or other communications required or permitted
     hereunder shall be sufficiently given if personally delivered, or sent by
     express mail or telegram, or transmitted by fax or e-mail, addressed as set
     forth herein below.

If to Consultant:

 

XXR Consulting, Inc.

 

If to the Company:

 

Integrated Environmental Technologies

 13. Confidentially. This entire Agreement, including the terms of this
     Agreement, shall remain confidential in its entirety and will not be
     disclosed to anyone without first receiving written consent to do so. This
     is a material part of this Agreement.

 14. Complete Agreement. This Agreement contains the entire agreement of the
     parties relating to the subject matter hereof. This Agreement and its terms
     may not be changed orally but only by an agreement in writing signed by the
     party against whom enforcement of any waiver, change, modification,
     extension or discharge is sought. In the event that any particular
     provision or provisions of this Agreement shall for any reason hereafter be
     determined to be unenforceable, or in violation of any law, governmental
     order or regulation, such unenforceability or violation shall not affect
     the remaining provisions of this Agreement, which shall continue in full
     force and be binding upon the respective parties hereto. The language of
     this Agreement shall be construed as a whole, according to its fair meaning
     and intent, and not strictly for or against either party hereto, regardless
     of who drafted or was principally responsible for drafting the Agreement or
     the terms or conditions hereof

AGREED TO:

 

XXR Consulting Inc.

 

Date: _______________________

 

By: _______________________

Curt Kramer, President

 

Integrated Environmental Technologies

 

Date: ___________________

 

By: ___________________